Citation Nr: 1328500	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  12-19 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
arthritis of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel







INTRODUCTION

The Veteran served on active duty from August 1962 to 
February 1968.

This matter is on appeal from a May 2011 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.   

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  
Notably, in cases where a VA examination has been obtained, 
this duty extends to ensuring that the examination is 
adequate to effectively adjudicate the claim.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  

In this case, the Veteran submitted a claim in August 2011 
seeking an increased rating for his service-connected right 
knee disability, which is currently rated as 20 percent 
disabling.  It has been his assertion that his right knee 
locks, and ice applications and elevation are often 
necessary to reduce swelling.  He also stated in June 2012 
that his knee pain is such that he can only sleep 3-4 hours 
in the night before he has to take additional pain 
medication.  While the Veteran underwent a VA examination in 
March 2011 in order to assess the current extent of his 
right knee disability, it is his assertion that the examiner 
did not solicit any information from him regarding the pain 
his knee causes.  

After reviewing the March 2011 VA examination, the Board 
agrees that it is not adequate for adjudication purposes, 
and a new examination is necessary.  Specifically, while 
this examination lists the range of motion of the Veteran's 
right knee in terms of flexion and extension, it does not 
indicate the amount of additional limitation that results 
from pain.  The fact that pain was noted during flexion at 
an outpatient evaluation that same month would indicate that 
the pain he experiences does impact his range of motion.  
Moreover, the VA examination report does not indicate that 
the Veteran had the opportunity to discuss with the examiner 
about all of the symptoms he experiences.  

The Board stresses that, when considering what rating is 
appropriate for a joint disability as is the case here, it 
is essential that any examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  Significantly, 
weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45 (2012); see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Without an 
appraisal of the impact of pain, the examination is 
insufficient for adjudication purposes.  Therefore, a new VA 
examination is necessary.  

As an additional matter some clarification may be necessary 
regarding the diagnostic codes currently assigned for the 
Veteran's right knee disability.  For example, his current 
20 percent rating is assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5257, which addresses instability of 
the knee.  However, according to the July 2004 rating 
decision, the 20 percent rating was assigned based on a 
limitation of extension to 12 degrees, which is instead 
addressed by 38 C.F.R. § 4.71a, DC 5261.  

While the assignment of a particular diagnostic code is not 
a rigid procedure, see 38 C.F.R. § 4.20 (2012) (allowing for 
the assignment of analogous ratings), it is nevertheless 
important in the context of knee disabilities, as a claimant 
who has both arthritis and instability of the knee may be 
rated separately under DCs 5003 and 5257 or 5258/5259.  See 
VAOPGCPREC 23-97.  Therefore, on remand, the RO should 
reconsider which diagnostic codes are most appropriate to 
evaluate the Veteran's symptoms.  In the alternative, the RO 
should consider whether a rating on an extraschedular basis 
is warranted. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited 
handling is requested.)

1.  Acquire any treatment records that may 
be available from the VA Tennessee Valley 
Healthcare System, or from any other VA 
medical center where the Veteran has 
received treatment, for the period since 
March 2011.

If the Veteran has received any private 
treatment related to his right knee 
disability, and such records are not 
already associated in the claims folder, 
they should be acquired after obtaining 
the Veteran's authorization.

The attempts to obtain these records 
should be specifically documented in the 
claims file. If the Veteran fails to 
provide proper authorization or the 
records are unavailable, this should also 
be specifically noted.

2.  Schedule the Veteran for a new VA 
examination in order to determine the 
current nature and severity of his 
service-connected right knee disability.  
The Veteran's claims folder should be made 
available to the examining physician.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.

The examiner should describe all 
symptomatology related to the Veteran's 
service-connected right knee disability to 
specifically include: 
*	The range of motion in flexion and 
extension, to include the degree in 
motion at which pain begins; 
*	The degree of instability (if any) in 
the knee; 
*	The condition of the semilunar cartilage 
to include a history of any surgical 
repairs, if any; and 
*	The degree of functional loss that 
results from any knee symptoms, to 
include symptoms such as locking, 
weakness, and knee instability. Examples 
of functional loss include the ability 
to perform "normal working movements" 
with strength, speed, coordination or 
endurance.

The examiner must consider the Veteran's 
lay statements regarding his disability, 
to include how his right knee impairment 
affects his daily activities. All findings 
and comments should be set forth in a 
legible report.  If DBQs are utilized, the 
RO should ensure that all appropriate DBQ 
forms are provided to address the relevant 
disorders.

3.  Thereafter, readjudicate the issue 
remaining on appeal, and as part of this 
adjudication, the RO should take the 
appropriate action to ensure that the 
Veteran's knee disability is characterized 
under the appropriate diagnostic codes.  
If the RO deems appropriate, the claims 
file should be forwarded to the Director, 
Compensation and Pension Service, for 
consideration as to whether an increased 
rating is warranted on an extraschedular 
basis.  

If the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case (SSOC) 
and provided opportunity to respond.  
Then, return the case to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).



